DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The action is responsive to the Petition for Review by the Technology Center Special Program filed on 12/14/2021, and the Petition is granted on 2/22/2022.  
Claims 45, 47-48, 50-52, 54-55, 57-59, 61-62, 64-67 are pending.
	Claims 1-44, 46, 49, 53, 56, 60, 63 are cancelled.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made have been fully considered and addressed.  In view of granted petition, double patenting rejections are being updated accordingly. 
It is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 45, 47-48, 50-52, 54-55, 57-59, 61-62, 64-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. U.S. Patent No. 9,449,282 (U.S. Application No 12/829,152).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 9,449,282 anticipate or render obvious each limitation of claims of the instant application as demonstrated in the table below.
Claims 52, 54-55, 57-59, 61-62, 64, 66-67 of instant application recite similar limitations as claim 45, 47-48, 50-51 and 64, hence claims 45, 47-48, 50-51 and 64 are being used as representative for demonstration in the table below. 
Similarly, claims 7-18 of U.S. Patent No. 9,449,282 recite similar to limitations as claims 1-6. Hence claims 1-6 are being used as representative for demonstration in the table below.

Instant Application 
U.S. Patent No. 9,449,282
45. A method comprising:

detecting a first behavioral feature for a first potential match for a first entity and a second behavioral feature for a second potential match for a second entity, wherein the first behavioral feature indicates a degree of at least one-way interest in the first entity by a third entity, and the second behavioral feature indicates a degree of at least one-way interest in the second entity by the third entity; 










determining a probability of relevance of the first and second potential matches based at least in part upon the first and second behavioral features, wherein the first behavioral feature pertains to a view of a profile of the first entity on a dating service, and the second behavioral feature pertains to a view of a profile of the second entity on the dating service;
ascertaining one or more parameters of a machine-learned ranking model using the probability of relevance of each of the first and second potential matches;





applying the ranking model to rank a potential match for a fourth entity.


1. A method for ranking unlabeled matches…the method comprising: 
transmitting…messages and profile views directed toward one of a second set of members of the dating website…receiving…behavioral features, the behavioral features comprising: a first density of profile views initiated by the first member of the dating website toward the corresponding one of the second set of members of the dating website…a second density of profile views initiated by the corresponding one of the second set of members of the dating website toward the first member of the dating website…(Col. 14, lines 6-55: detecting behavior features for potential matches, the first density of profile views includes the first and second  behavioral features indicating at least one way interest of first and second entities (e.g. a set second of members) by the third entity (e.g. first member));
determining, by the web server, a probability of relevance of each of the plurality of labeled matches based on the behavioral features….(Col. 14, lines 58-67: the behavioral features used for probability of relevance determination of potential matches represented by the label matches are pertain to view of profiles as shown above); 

training, by the web server, boosted regression trees based on the probability of relevance of each of the plurality of labeled matches, the behavioral features, the ranking features…the ranking function…(Col. 15, lines 43-67: asserting parameters of a machine learning ranking model of boosted regression trees using probability of relevance and other element);
calculating, by the web server, a rank for each of the unlabeled matches based on the probability of relevance of each of the unlabeled matches to generate a set of ranked matches… ranked matches to the first mobile device associated with the first member of the dating website (Col. 16, lines 8-14: applying ranking model to calculating rank for potential match represented by the unlabeled match).  
47. The method as recited in claim 45,  wherein the applying is based at least in part on a first feature vector indicating features of the profile of the first entity and a second feature vector indicating features of the profile of the second entity
training, by the web server, boosted regression trees based on the probability of relevance of each of the plurality of labeled matches, the behavioral features, the ranking features…the ranking function…(Col. 15, lines 43-67: training boosted regression trees including using  features vectors indicating the features being applied, including feature of profile as shown above since vector is being used in learning).

Claim 6 recites applying features in the boosted regression trees (Col. 16, lines 66-67, Col. 7, lines 1-14). 
48.  The method as recited in claim 45,  wherein the determining is based at least in part on features of the first entity or the second entity. 
receiving…the behavioral features comprising…a second density of profile views initiated by the corresponding one of the second set of members of the dating website toward the first member of the dating website… determining, by the web server, a probability of relevance of each of the plurality of labeled matches based on the behavioral features…(Col. 14, lines 36-67: features of other entities representing by members are being used in the determination), 

Claims 2-6 reciting different feature of the first and second entities being used in probability of relevance determination (Co. 16, lines 15-65)
50. The method as recited in claim 45,  wherein the first and second behavioral features do not provide click feedback from the first entity, the second entity, or the third entity
receiving…the behavioral features comprising…profile views….messages sent...exchange phone number…one another (Col. 14, lines 25-57: those behavior features  do not provide click feedback).
50. The method as recited in claim 45,   training the ranking model based at least in part on the probability of relevance of the first and second potential matches to predict features that correlate with relevance.
training, by the web server, boosted regression trees based on the probability of relevance of each of the plurality of labeled matches, the behavioral features, the ranking features…the ranking function…ranked matches(Col. 15, lines 43-67, Col. 16, lines 1-10: training ranking model such as the boosted regression trees based on probability to predict features that correlate, such as the ranking or behavioral features as described in claims 2-5, Col. 16, lines 15-65);

Claim 6 recites applying features in the boosted regression trees (Col. 16, lines 66-67, Col. 7, lines 1-14).
65. The method as recited in claim 45,   wherein the ranking model minimizes a total loss, based on a gradient descent method.

6. The method as recited in claim 1, wherein training the boosted regression trees comprising….summing the reduction in the loss function….matches (Col. 17, lines 1-10: reduction in loss).


	 	As demonstrated in the table above, U.S. Patent No. 9,449,282 discloses or renders obvious all the features of the claims of the instant application. 

Claims 45, 47-48, 50-52, 54-55, 57-59, 61-62, 64-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14of U.S. Patent No. U.S. Patent No. 10,380,158 (U.S. Application No 15/231,181).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 10,380,158 anticipate or render obvious each limitation of claims of the instant application as demonstrated in the table below.
Claims 52, 54-55, 57-59, 61-62, 64, 66-67 of instant application recite similar limitations as claim 45, 47-48, 50-51 and 64, hence claims 45, 47-48, 50-51 and 64 are being used as representative for demonstration in the table below. 
Similarly, claims 6-14 of U.S. Patent No. 10,380,158 recite similar to limitations as claims 1-5. Hence claims 1-6 are being used as representative for demonstration in the table below.
Instant Application 
U.S. Patent No. 10,380,158
45. A method comprising:
detecting a first behavioral feature for a first potential match for a first entity and a second behavioral feature for a second potential match for a second entity, wherein the first behavioral feature indicates a degree of at least one-way interest in the first entity by a third entity, and the second behavioral feature indicates a degree of at least one-way interest in the second entity by the third entity; 









determining a probability of relevance of the first and second potential matches based at least in part upon the first and second behavioral features, wherein the first behavioral feature pertains to a view of a profile of the first entity on a dating service, and the second behavioral feature pertains to a view of a profile of the second entity on the dating service;







ascertaining one or more parameters of a machine-learned ranking model using the probability of relevance of each of the first and second potential matches;










applying the ranking model to rank a potential match for a fourth entity.


1. A method comprising:
…retrieving….wherein the behavioral features comprise: click feedback from either of the dating profile and the candidate dating profile, a first duration of profile views initiated by the dating profile toward the candidate dating profile, and a second duration of profile views initiated by the candidate dating profile toward the dating profile (Col. 14, lines 15-32: different types of behavioral features are being detected for respective unlabeled match when determined that the unlabeled matches lack behavioral features. each behavioral feature indicates at least one way interest in another entity represented by the profile. Since there are multiple matches, each with a pair, hence there are different entities including the first, second and third in matches of the dating website); and
identifying relevant …wherein each of the labeled matches is labeled with a probability of relevance based on the behavioral features of the two dating profiles, wherein: the probability of relevance … to the first dating profile (Col. 14, lines 33-58: determining a probability of relevance for each match based on the behavior features that are related to view of profile on a dating service of the dating website as described above);
Claim 5. The method of claim 1, wherein the probability of relevance is one for each relevant match and the probability of relevance is zero for each non-relevant match.

generating…a ranking model that correlates the probability of relevance to ranking features …. wherein the ranking model is configured … relevance (Col. 14,lines 58-63: asserting parameter of the raking model when generating the ranking model using the probability of relevance of the matches);
Claim 4. The method of claim 1….ranking function…based on one or more regression trees (Col. 15,lines 24-26: regression trees are directed to a machine learned model).


calculating the probability of relevance of each of the unlabeled matches…into the ranking model…calculating a ranking or each of the unlabeled matches…(Col. 14, lines 64-67, Col. 15, lines 1-9: rank calculation is being preformed by applying the ranking model to rank a potential match for the fourth entity represented by a unlabeled match).

47. The method as recited in claim 45,  
wherein the applying is based at least in part on a first feature vector indicating features of the profile of the first entity and a second feature vector indicating features of the profile of the second entity
2. The method of claim 1, further comprising… wherein the ranking features comprise a vector of attributes from the dating profile and the candidate dating profile.
3.The method of claim 1, further comprising… wherein the ranking features comprise a vector of attributes from the dating profile and the candidate dating profile.
 (Col. 15, lines 15-23: feature vector is represented by the vector of attribute indicating the features of the entity represented by the profiles). 
48.  The method as recited in claim 45,  wherein the determining is based at least in part on features of the first entity or the second entity 
retrieve unlabeled matches…attributes…identifying relevant …wherein each of the labeled matches is labeled with a probability of relevance based on the behavioral features of the two dating profiles…(Col. 14, lines 20-32 & 43-55: the probability of relevance is determine based on features/attributes of the entities).
50. The method as recited in claim 45,  herein the first and second behavioral features do not provide click feedback from the first entity, the second entity, or the third entity
retrieve unlabeled matches…attributes…identifying…did not send a message (Col. 14, lines 48-60: provide no feedback). 
50. The method as recited in claim 45,   training the ranking model based at least in part on the probability of relevance of the first and second potential matches to predict features that correlate with relevance
4. The method of claim 1….ranking function…based on one or more regression trees (Col. 15,lines 24-26: training via regression trees), and 
Claim 1. ….generating…a ranking model that correlates the probability of relevance to ranking features …. wherein the ranking model is configured … relevance (Col. 14,lines 58-63:t train based on probability of relevance).

65. The method as recited in claim 45,   wherein the ranking model minimizes a total loss, based on a gradient descent method.

4. The method of claim 1….ranking function…based on one or more regression trees (Col. 15,lines 24-26: regression trees are correspond to the gradient decent method).



As demonstrated in the table above, U.S. Patent No10,380,158 discloses or renders obvious all the features of the claims of the instant application. 
Examiner Comments
The term “for” in the claims (e.g. claims 45, 52, 59) indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP 2103, 2106 Section II(C), MPEP 2111.04 [R-3])


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 45, 47-48, 50-52, 54-55, 57-59, 61-62, 64 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hueter et al (Pub No US 2009/024862, hereinafter Hueter).
Heuter is cited in the previous office action.

With respect to claim 45, Hueter discloses a method (Abstract), comprising: 
detecting a first behavioral feature for a first potential match for a first entity and a second behavioral feature for a second potential match for a second entity, wherein the first behavioral feature indicates a degree of at least one-way interest in the first entity by a third entity, and the second behavioral feature indicates a degree of at least one-way interest in the second entity by the third entity (elements on indicating degree of one way interest appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim because the steps in the claim would be performed the same regardless of the indicated degree of one-way interest ; [0012-0014], [0023-0024],  [0043],Fig 2-5: detect behavioral features based on a subject of an active entity’s behaviors toward other subjects representing other entities for respective potential match. The detected behavioral features including and not limited to explicit and inferred/derived behavior features of the active entity that represents the 3rd entity. The explicit behavioral features include explicit input or  feedbacks of relevancy indicating a degree of at least one-way interest by the 3rd entity toward search results being presented to the 3rd entity.  Inferred/derived behavior features include implicit feedback—including and not limited to non-selection of search results--which also indicate a degree of a degree of at least one-way interest by the 3rd entity toward search results being presented to the 3rd entity. Each search result represents an entity. Hence a 1st and 2nd entities are being represented by two search results among the plurality of search results being presented. Since the plurality of search results being presented and the active entity are being tracked, hence a first behavior feature for a first potential match and a 2nd behavior features  for a second  potential match are being detected upon explicit and inferred/derived behaviors of the active entity); 
determining a probability of relevance of the first and second potential matches based at least in part upon the first and second behavioral features ([0012-0015], [0020-0024], [0031], [0043], Fig 2-5: determine probability of relevance based behavioral features when training a learning method and/or when determine relevance of one or more matches, which are based on the behavior features in view of input or lack of input of the 3rd entity. Also the scores such as the relevance/behavioral score may be corresponding to the probability of relevance as well since it is also based on the behavioral features as well),  wherein the first behavioral feature pertains to a view of a profile of the first entity on a dating service, and the second behavioral feature pertains to a view of a profile of the second entity on the dating service (elements appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claims and the profile is merely a type of data, the behavior features are pertain or related of the profile which are not necessary views of the profiles, hence the steps in the claim would be performed the same regardless of the type of data being used; [0012-0014], [0023-0024], [0043], Fig 2-5: the behavioral features, such as and not limited to explicit feedbacks of relevancy,  selection, and non-selection of results representing the entities in the potential matches, are pertain to a view of a profile, as the result presented may be directed to profile of the respective entity of a dating service since the apparatus is applicable to dating service application as described in [0028]);
ascertaining one or more parameters of a machine-learned ranking model using the probability of relevance of each of the first and second potential matches ([0031], [0043-0044]: ascertaining one or more parameters when applying a machine learned model with one or more neural network training methods using probability of relevance, such as the probability of relevance of the each match or the behavioral score for the 1st and 2nd entities are being applied as shown in Fig 3-5); and 
applying the ranking model to rank a potential match for a fourth entity ([0042-0046]: apply ranking to rank  potential matches, such as match in the subsequent search for the 4th entity, which is an intended use entity and does not necessary carry any patentable weight.).

With respect to claim 52, Hueter discloses a non-transitory, computer-readable medium storing thereon computer-readable instructions (Abstract, [0001]), comprising:
instructions for detecting a first behavioral feature for a first potential match for a first entity and a second behavioral feature for a second potential match for a second entity, wherein the first behavioral feature indicates a degree of at least one-way interest in the first entity by a third entity, and the second behavioral feature indicates a degree of at least one-way interest in the second entity by the third entity (elements on indicating degree of one way interest appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim because the steps in the claim would be performed the same regardless of the indicated degree of one-way interest ; [0012-0014], [0023-0024],  [0043],Fig 2-5: detect behavioral features based on a subject of an active entity’s behaviors toward other subjects representing other entities for respective potential match. The detected behavioral features including and not limited to explicit and inferred/derived behavior features of the active entity that represents the 3rd entity. The explicit behavioral features include explicit input or  feedbacks of relevancy indicating a degree of at least one-way interest by the 3rd entity toward search results being presented to the 3rd entity.  Inferred/derived behavior features include implicit feedback—including and not limited to non-selection of search results--which also indicate a degree of a degree of at least one-way interest by the 3rd entity toward search results being presented to the 3rd entity. Each search result represents an entity. Hence a 1st and 2nd entities are being represented by two search results among the plurality of search results being presented. Since the plurality of search results being presented and the active entity are being tracked, hence a first behavior feature for a first potential match and a 2nd behavior features  for a second  potential match are being detected upon explicit and inferred/derived behaviors of the active entity); 
instructions for determining a probability of relevance of the first and second potential matches based at least in part upon the first and second behavioral features ([0012-0015], [0020-0024], [0031], [0043], Fig 2-5: determine probability of relevance based behavioral features when training a learning method and/or when determine relevance of one or more matches, which are based on the behavior features in view of input or lack of input of the 3rd entity. Also the scores such as the relevance/behavioral score may be corresponding to the probability of relevance as well since it is also based on the behavioral features as well),  wherein the first behavioral feature pertains to a view of a profile of the first entity on a dating service, and the second behavioral feature pertains to a view of a profile of the second entity on the dating service (elements appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claims and the profile is merely a type of data, the behavior features are pertain or related of the profile which are not necessary views of the profiles, hence the steps in the claim would be performed the same regardless of the type of data being used; [0012-0014], [0023-0024], [0043], Fig 2-5: the behavioral features, such as and not limited to explicit feedbacks of relevancy,  selection, and non-selection of results representing the entities in the potential matches, are pertain to a view of a profile, as the result presented may be directed to profile of the respective entity of a dating service since the apparatus is applicable to dating service application as described in [0028]);
instructions for ascertaining one or more parameters of a machine-learned ranking model using the probability of relevance of each of the first and second potential matches([0031], [0043-0044]: ascertaining one or more parameters when applying a machine learned model with one or more neural network training methods using probability of relevance, such as the probability of relevance of the each match or the behavioral score for the 1st and 2nd entities are being applied as shown in Fig 3-5); and 
instructions for applying the ranking model to rank a potential match for a fourth entity ([0042-0046]: apply ranking to rank  potential matches, such as match in the subsequent search for the 4th entity, which is an intended use entity and does not necessary carry any patentable weight).
With respect to claim 59, Hueter discloses an apparatus (Abstract, [0001]), comprising: 
a processor([0001]); and 
a memory including instructions, the processor, upon executing the instructions ([0001]), configured for 
detecting a first behavioral feature for a first potential match for a first entity and a second behavioral feature for a second potential match for a second entity, wherein the first behavioral feature indicates a degree of at least one-way interest in the first entity by a third entity, and the second behavioral feature indicates a degree of at least one-way interest in the second entity by the third entity (elements on indicating degree of one way interest appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim because the steps in the claim would be performed the same regardless of the indicated degree of one-way interest ; [0012-0014], [0023-0024],  [0043],Fig 2-5: detect behavioral features based on a subject of an active entity’s behaviors toward other subjects representing other entities for respective potential match. The detected behavioral features including and not limited to explicit and inferred/derived behavior features of the active entity that represents the 3rd entity. The explicit behavioral features include explicit input or  feedbacks of relevancy indicating a degree of at least one-way interest by the 3rd entity toward search results being presented to the 3rd entity.  Inferred/derived behavior features include implicit feedback—including and not limited to non-selection of search results--which also indicate a degree of a degree of at least one-way interest by the 3rd entity toward search results being presented to the 3rd entity. Each search result represents an entity. Hence a 1st and 2nd entities are being represented by two search results among the plurality of search results being presented. Since the plurality of search results being presented and the active entity are being tracked, hence a first behavior feature for a first potential match and a 2nd behavior features  for a second  potential match are being detected upon explicit and inferred/derived behaviors of the active entity); 
determining a probability of relevance of the first and second potential matches based at least in part upon the first and second behavioral features ([0012-0015], [0020-0024], [0031], [0043], Fig 2-5: determine probability of relevance based behavioral features when training a learning method and/or when determine relevance of one or more matches, which are based on the behavior features in view of input or lack of input of the 3rd entity. Also the scores such as the relevance/behavioral score may be corresponding to the probability of relevance as well since it is also based on the behavioral features as well),  wherein the first behavioral feature pertains to a view of a profile of the first entity on a dating service, and the second behavioral feature pertains to a view of a profile of the second entity on the dating service (elements appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claims and the profile is merely a type of data, the behavior features are pertain or related of the profile which are not necessary views of the profiles, hence the steps in the claim would be performed the same regardless of the type of data being used; [0012-0014], [0023-0024], [0043], Fig 2-5: the behavioral features, such as and not limited to explicit feedbacks of relevancy,  selection, and non-selection of results representing the entities in the potential matches, are pertain to a view of a profile, as the result presented may be directed to profile of the respective entity of a dating service since the apparatus is applicable to dating service application as described in [0028]);
ascertaining one or more parameters of a machine-learned ranking model using the probability of relevance of each of the first and second potential matches ([0031], [0043-0044]: ascertaining one or more parameters when applying a machine learned model with one or more neural network training methods using probability of relevance, such as the probability of relevance of the each match or the behavioral score for the 1st and 2nd entities are being applied as shown in Fig 3-5); and 
applying the ranking model to rank a potential match for a fourth entity ([0042-0046]: apply ranking to rank  potential matches, such as match in the subsequent search for the 4th entity, which is an intended use entity and does not necessary carry any patentable weight.).

With respect to claims 47, 54, and 61, Hueter further discloses wherein the applying is based at least in part on a first feature vector indicating features of the profile of the first entity and a second feature vector indicating features of the profile of the second entity ([0046], Fig 2: feature vectors of profile are applied to determine ranking for the matches).
With respect to claims 48, 55 and 62, Hueter further discloses wherein the determining is based at least in part on features of the first entity or the second entity (the term or suggests option and only one of listed is needed to read on the claimed element; [0013-0016], [0043], [0046], Fig 3-4: determine probability of relevance based on the feature of the profiles and/or response as appropriate).
With respect to claims 50, 57, 64, Hueter further discloses wherein the first and second behavioral features do not provide click feedback from the first entity, the second entity, or the third entity( the term or indicates that only one of the listed--the first entity, the second entity, or the third entity-- is needed to read on the limitation; [0012-0014], [0023-0024],  [0043], Fig 2-5: when the 1st and 2nd behavioral features are being inferred/derived behavior features such as non-selection of search results by the 3rd entity when search results are being presented to the 3rd entity. Each search result represents an entity. The non-selections of two results representing the first and second behavioral features. Also the first behavioral feature indicates a degree of at least one-way interest in the first entity by a third entity and the second behavioral feature indicates a degree of at least one-way interest in the second entity by the third entity as presented in the independent claims 45 & 52 & 59 have indicated that the first and second behavioral features are from the 3rd entity, hence the first and second behavioral features do not provide click feedback from the first entity and the second entity since neither behavioral features are from the first and second entities. Even if they the first and second entities do provide  behavioral features, those behavioral features are not limited to click feedback because behavioral features include inferred/derived behavior features as stated above).
 
With respect to claims 51 and 58, Hueter further discloses training the ranking model based at least in part on the probability of relevance of the first and second potential matches to predict features that correlate with relevance ([0031], [0043], [0046], Fig 3-5: training ranking model based on the probability of relevance to predict features/matches).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 65-67are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over . Hueter, as applied to claims 45, 52 and 59 above, in view of Sun et al (Pub No. US 2007/0255689, hereinafter Sun).
Sun is cited in the IDS filed on 2/24/2020.

With respect to claims 65-67, Hueter does not explicitly disclose wherein the ranking model minimizes a total loss, based on a gradient descent method.
However, it appears that the differences are found in the nonfunctional descriptive material directed to intended use of the ranking model, which is not given weight when it simply expresses the intended result of a process step positively recited. Therefore intended use limitations are not required to be taught as set forth in MPEP 2111.04.
Also, Sun explicit disclose wherein the ranking model minimizes a total loss, based on a gradient descent method ([0007-0008]: reduces loss based on a regression method representing the gradient decent method).
	Since both Hueter and Sun are from the same field of because both directed to determine matches between entities based on associated feature indicators via learning process, it would have been obvious to one skilled in the art at the time of the invention to combine the teachings of Heuter and Sun by incorporate regression method of Sun into ranking model of Hueter for minimizing loss as claimed.  The motivation to combine is to maintain an adaptive model for providing systematic and flexible way to match as well as intelligently rank matches resulting highly relevant information provision for users (Hueter, [0001]; Sun, [0015 ]).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168